



Exhibit 10.1
March 24, 2020


William R. McDermott


Dear Bill:
On behalf of ServiceNow, Inc. (the “Company”), this amendment (the “Amendment”)
to our letter agreement of October 22, 2019 (the “Agreement”) sets forth our
further agreement with respect to certain make-whole payments to be made by the
Company.
The Company acknowledges that, in connection with certain agreements between you
and your prior employer, you would have been entitled to receive a
non-competition payment (the “Non-competition Payment”) on December 27, 2019. As
a result of your employment by the Company and your receipt of compensation from
the Company, you will not be receiving the full amount of the Non-competition
Payment from your prior employer.
The Company further acknowledges that Section 3(c) of the Agreement provides
that, in the event that your prior employer refuses to make certain payments to
you under a long term incentive program sponsored by that prior employer (the
“LTIP Payments”) despite your best efforts to obtain such payments, the Company
will make certain Make-Whole Payments to you in amounts not to exceed
$21,115,498 in the aggregate related to the LTIP Payments.
In recognition of the fact that your prior employer has refused to make full
payment of the Non-competition Payment despite your best efforts to obtain such
payment, the Company has agreed that it will compensate you for the lost
benefits associated with the Non-competition Payment in an amount equal to
$3,900,000 (the “Non-competition Make-Whole Payment”). The Non-competition
Make-Whole Payment will be made to you within 30 days of the date of this
Amendment.
We have further agreed that the total of the Non-competition Make-Whole Payment
and any and all Make-Whole Payments described in Section 3(c) of the Agreement
will not exceed, in the aggregate, $21,115,498. For avoidance of doubt, in the
event that there is a shortfall on the LTIP Payments from your prior employer
and the Company is required to make Make-Whole Payments to you, the total of
such payments, together with the Non-Competition Make-Whole Payment shall not
exceed $21,115,498.


Except as modified by this Amendment, all other terms of the Agreement shall
remain in full force and effect.
ServiceNow, Inc.
/s/ Jeffrey A. Miller
___________________________
By: Jeffrey A. Miller
Lead Independent Director and Chairman of the
Leadership Development and Compensation
Committee of the Board of Directors


Date: March 24, 2020


Agreed and Accepted:
William R. “Bill” McDermott
/s/ William R. McDermott
____________________

Date: March 24, 2020



